          Case: 3:17-cv-00948-bbc Document #: 66 Filed: 07/11/19 Page 1 of 1




                                                   BELL MOORE
                                                   & RICHTER, S.C.
JOHN M. MOORE                                                                                     KELLY J. STOHR
WARD I. RICHTER
                                                 ESTABLISHED IN 1851
                                                                                                  MELITA M. MULLEN
WILLIAM A. ABBOTT                                          LAWYERS                                EILEEN I. DORFMAN
WILLIAM C. WILLIAMS                         345 W W ASHINGTON AVE., Ste. 302                      STORM B. LARSON
DAVID E. McFARLANE
                                            MADISON, W ISCONSIN           53703-3007
PATRICIA EPSTEIN PUTNEY
                                    PHONE: (608) 257-3764       FACSIMILE:       (608) 257-3757   OF COUNSEL:
ANN C. EMMERICH
                                                    www. b mrla wyer s.co m                       DAVID E. JOANIS
SHEILA M. SULLIVAN
DAVID G. RESS                               E- MA IL: ssul l i van@b mr l a wyer s. co m
                                                Direct Line: (608) 259-2315




                                                      July 11, 2019

Honorable Barbara B. Crabb
United States District Judge
United States District Court for the
Western District of Wisconsin
120 North Henry Street
Madison, WI 53703

         RE:        Laura Anne Rapp, Former Personal Representative
                    Of the Laurence A. Berg Estate v. Andrew J. Laufers, et al.
                    USDC-Western District Case No. 17-cv-00948-bbc
                    Our File No. 102064

Dear Judge Crabb:

        I am writing in response to the Court’s Order to Show Cause of July 10, 2019 directed to
Defendants Katherine Brown Holmen and Dudley and Smith, P.A. Please be advised that Ms.
Brown Holmen and Dudley and Smith, P.A. do not object to the case proceeding as to the
plaintiff’s claims against them despite the bankruptcy proceedings against their co-Defendant.

         Thank you for your attention to this matter.

                                                      Very truly yours,

                                                      BELL, MOORE & RICHTER, S.C.

                                                          /s/ Sheila M. Sullivan

                                                      Sheila M. Sullivan
/jjp
cc:      All Parties via Electronic Filing
